PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No.:8,930,973			:
Issue Date: January 6, 2015			:
Application No.:13/295,769			:  ON PETITION
Filed: November 14, 2011			:
Attorney Docket No.  024055.0003

This is a decision on the petition, filed June 30, 2021, to reinstate the above-cited patent pursuant to 37 CFR 1.378(b)1.

The petition is DISMISSED.

If reconsideration of this decision is desired, a petition for reconsideration under 37 CFR 1.378(d) must be filed within TWO (2) MONTHS from the mail date of this decision.  Extension of this two month time limit can be granted under 37 CFR 1.136(a). This is not a final agency action within the meaning of 5 U.S.C. § 704.

The above-identified patent issued on January 6, 2015.  Therefore, the grace period in 35 U.S.C. § 41(b) for paying the 3.5-year maintenance fee expired at midnight on January 6, 2019.

The petition does not satisfy 1.378(b)(3). Petitioner has submitted the required statement of unintentional delay. However, this petition was filed more than two years after the patent expired for nonpayment of a maintenance fee.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment was unintentional where the petition to accept such maintenance fee payment was filed more than two years after the date the patent expired for nonpayment. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required. It is noted that the petitioner states that “Intellectual Discovery Co., Ltd., has acquired rights in U.S. Patent No. 8,930,973 from a Korean bankruptcy trustee in a Korean bankruptcy proceeding of TSST-K with the approval of the Korean bankruptcy court.”2 Petitioner surmises that the bankruptcy proceedings and the efforts of Intellectual Discovery Co. Ltd. ascertain the status of the acquired patents contributed to the delay in paying the 3.5-year maintenance fee.  Petitioner’s explanation is deficient, however.

The USPTO is concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the payment of the maintenance fee until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 41(c)(1) and 37 CFR 1.378 rests with the petitioner. 

The first period of delay petitioner must address on renewed petition is the delay in payment of the maintenance fee that resulted in the expiration of this patent. Petitioner must explain the delay between when the maintenance fees were due and when the maintenance fee was paid informing the Office who was responsible for paying the maintenance fee. It is unclear from the petition when Intellectual Discovery Co., Ltd acquired the subject patent. Petitioner must inform the Office when Intellectual Discovery Co., Ltd acquired the subject patent and, if Intellectual Discovery Co., Ltd, acquired the patent after its expiration, whether it was the responsibility of the Korean bankruptcy trustee to ensure payment of the maintenance fee.  

The second period of delay petitioner must address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.378(b). Petitioner must explain why the initial petition was not filed until June 30, 2021. The explanation must inform the Office when Intellectual Discovery Co., Ltd began its ‘review’ that led to the discovery of the expiration of the subject patent. 

The third period of delay petitioner must address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.378(b).

When addressing each of these three periods of delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.378, regardless of the circumstances that originally resulted in the failure to timely pay the maintenance fee.

When seeking reinstatement of an expired patent, petitioner should not make a statement that the delay in payment of the maintenance fee was unintentional unless the entire delay was unintentional, including the period from discovering the maintenance fee was not timely paid until payment of the maintenance fee. For example, a statement that the delay in payment of the maintenance fee was unintentional would not be proper when the petitioner becomes aware of an unintentional failure to timely pay the maintenance fee and then intentionally delays filing a petition for reinstatement of the patent under 37 CFR 1.378.  See MPEP 2590(I).

Petitioner should note that the party whose delay is relevant is the party having the right or authority to make the timely maintenance fee payment in the above-identified patent. The petition appears to indicate that the party whose delay is relevant as to the failure to pay the 3.5-year maintenance fee, at least in part, was the Korean bankruptcy trustee. When the entire right, title, and interest in patent have been assigned to a third party (and thus does not retain any legal or equitable interest in the invention), the delay of the patentee to whom the patent was issued is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

The authorized deposit account is charged $4,100.00 for fees due. The amounts are held pending disposition of the petition under 37 CFR 1.378(b). The amounts held for the maintenance fee are refundable if the petition is denied under 5 U.S.C. § 704. Amounts held for the petition fee under 37 CFR 1.17(m) are not refundable, however.

Further correspondence with respect to this matter should be addressed as follows:


By mail:		Commissioner for Patents
United States Patent and Trademark Office
Box 1450
Alexandria, VA 22313-1450


By facsimile:		(571) 273-8300
Attn: Office of Petitions

Or VIA EFS-WEB





Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3222. 

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 	(a) The Director may accept the payment of any maintenance fee due on a patent after expiration of the patent if, upon petition, the delay in payment of the maintenance fee is shown to the satisfaction of the Director to have been unintentional. If the Director accepts payment of the maintenance fee upon petition, the patent shall be considered as not having expired, but will be subject to the conditions set forth in 35 U.S.C. 41(c)(2). 
        (b) Any petition to accept an unintentionally delayed payment of a maintenance fee must include: 
        (1) The required maintenance fee set forth in §  1.20(e) through (g); 
        (2) The petition fee as set forth in § 1.17(m); and 
        (3) A statement that the delay in payment of the maintenance fee was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. 
        
        (c) Any petition under this section must be signed in compliance with §  1.33(b).
        2Statement, filed June 30, 2021, p.1.